Title: To John Adams from LeRay de Chaumont, 21 March 1818
From: Chaumont, LeRay de
To: Adams, John


				
					Sir
					Albany 21 March 1818
				
				I noticed with great disappointment in the Letters you honored me with the 12 of last month, that you had not then received the Letter which I had the pleasure to write to you at the same time that I sent you the address, which you received with so much kindness and indulgence. I could not help however feeling grateful for the Neglect of some of the Post Offices since it was the cause that instead of one Letter I received two upon which I set the greatest value, for then you would have received sooner my most earnest thanks if the last had not just got to my hands when I was getting into my Sleigh to make a very extensive Tour in this State. I postponed to take the pen till I would be stationary for some time in one Place. You must pardon me if I have not been able to restrain myself from shewing your first letter to the members of our new Agricultural Society. I would not have done it if I had not felt so strongly how gratifying & encouraging it would be for them all. I knew too well how they would be delighted to see their beloved & venerated first majistrate enjoying at the age of eighty four all the so long admired vigor of his mind, adorned yet by a gay and lively imagination. I read it first to our committee, they pronounced that our general assembly ought not to be secreted from such a valuable & respectable communication, & when accordingly read in the assembly the general voice would have it printed at the head of the proceedings of our assembly. To give you an idea of the sensation & pleasure it occasioned I must quote Mr Sterling the most distinguished Lawyer of our County who after having heard it in the committee, heard it in the general assembly, asked me the perusal of that most admired Letter. I will not speak to you here of the feelings of one who constantly viewing your active, brilliant & long carreer has followed with the warmest interest & most ardent wishes for the continuation of it. My Characteristic is not full of words when I express my own Sentiments. I wish you only to be assured that you have not a friend more interested in your happiness & glory.Since you wish to hear some particulars about a family of whom all the members living remember with the most lively sensation the happy moments they passed in your company. I must begin by informing you that it is already many years since we have had the misfortune to lose my Father who died at Chaumont at the age of Seventy seven. I have also had the great misfortune of loseing my Wife. I had by the advice of Physcians taken her from this her native country, but nothing could rescue her from a long & dangerous illness, she has blessed me with three Children, two of whom being now grown young men follow with the same partiality my plans for settling the wilderness & encouraging Agriculture. My Mother who is of your same age is thank God like you full of life & of that lively spirit & imagination which contributes so effectually to the Happiness of those who surround her. My four Sisters are living but have not encreased our family, they divide their time between the town & country & sometimes at Chaumont the family estate I own, & where I follow the European style of Agriculture upon a much more improved method than I do in this Country where I apply myself much more to clear new Lands than to improve old ones. It is at Chaumont where I cultivate with so much success the Yellow Beet out of which I have made last year upwards of 20,000 lbs of Sugar, but I perceive this Letter to be too long &  I must stop & conclude with the assurance of my respectful friendship & utmost regard
				
					LeRay de Chaumont
				
				
					P.S. My health is yet good, but I cannot write half a page without exposing myself to a disagreable giddyness. We are in hope to get during this session of the Legislature a state Agricultural Society. Every member of ours wished to have you, most respectable Sir, an honorary member, but we were for the moment confined to the State. We will be happyer at our next General meeting.
				
			